Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 35 and 36 of N. Yamaji et al., US 17/183,725 (Feb. 24, 2021) are pending and in condition for allowance.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claim 35 under 35 U.S.C. 102(a)(1) as being clearly anticipated by either of CAS Abstract of Compound RN 2200249-87-0 (Mar. 27, 2018) or CAS Abstract and Indexed Compound, M. Nasrollahzadeh, Journal of Molecular Structure (Mar. 2, 2018) is withdrawn for the following reasons.  

Applicant has filed an English-language translation of JP 2017-182673 (Sep. 22, 2017) in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  JP 2017-182673 supports claim 35 and 36 pursuant to § 112.  As such, claims 35 and 36 are entitled to an effective filing date of September 22, 2017, which predates the publication date of the cited references.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claim 35 under AIA  35 U.S.C. 103 as being unpatentable over D. Mueller et al., WO 2017/139821 A1 (published Aug. 24, 2017) (“Mueller”) is withdrawn.  

Rejection of claim 36 under AIA  35 U.S.C. 103 as being unpatentable over Muller as above in further view of S. Shimizu et al., 51 Journal of Organic Chemistry, 3897-3900 (1986) (“Shimizu”) and J. Miao et al., 348 Journal of Molecular Catalysis A: Chemical, 77-82 (2011) (“Miao”) is withdrawn.  

The rejection is withdrawn for the following reasons.  In the previous Office action, motivation to structurally modify the following Mueller compound (by removing one methylene group from the linking chain so as to arrive at instant claim variable n = 10), so as to arrive at a claimed compound was cited as the basis for the § 103 rejection.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Applicant has amended claim 35 to remove hydrogen as an alternative substituent for variable “X”.  As such, the proposed modification cannot provide a claimed compound.  As such, the rejection is withdrawn.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

The closest prior art of record is D. Mueller et al., WO 2017/139821 A1 (published Aug. 24, 2017) (“Mueller”).  Neither Mueller nor Mueller in combination with secondary art of record motivates one of ordinary skill in the art to make the specific structural modification(s) to the above Mueller compound of removing one methylene group from the linking chain so as to arrive at instant claim variable n = 10 and replacing the tetrazole hydrogen with an “X” group listed by pending claim 35 so as to arrive a claimed compound with a reasonable likelihood of success that the modified compound would have properties similar to the Mueller compound.  MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”).  

Comment on US 11,014,946 with Respect to Non-Statutory Double Patenting

No double patenting rejection is made with respect to US 11,014,946 (2021).  

The following typographical error is first noted in patented claim 2 that occurred during publication.  Claim 2 of US 11,014,946 (2021) is renumbered claim 3 of US 16/648,454 (filed on October 28, 2020).  Claim 2 in US 11,014,946 (2021) is typographically incorrect in reciting “m represents 0 or an integer of 1 to 3” and should recite “m represents an integer of 1 to 3”.  Applicant may consider filing a certificate of correction in this regard.  MPEP § 1480.  

Thus, both of claims 2 and 3 of US 11,014,946 (2021) require the group -Si(OH)1-3 (that is, variable m in both these patented claims is defined as “m represents an integer of 1 to 3”).  Neither of patented claims 2 or 3 nor the these claim in combination with the art of record motivates one of ordinary skill in the art to arrive a compound falling within examined claim 35, which requires a -Si(OR)3 group, where R is methyl or ethyl.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622